                 Case 19-11781-LSS              Doc 524        Filed 02/14/20         Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           §
In re:                                                     §       Chapter 11
                                                           §
FURIE OPERATING ALASKA, LLC, et al.,1                      §       Case No. 19-11781 (LSS)
                                                           §
                           Debtors.                        §       Jointly Administered
                                                           §

               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
            HEARING ON FEBRUARY 19, 2020 AT 2:00 P.M. (EASTERN TIME)2


CONTESTED MATTERS GOING FORWARD:

1.       Motion of Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for the Sale of
         the Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling an
         Auction For, and Hearing to Approve, the Sale of the Debtors’ Assets, (D) Approving the
         Form and Manner of Notice Thereof, (E) Approving Contract Assumption and Assignment
         Procedures and (F) Granting Related Relief and (II)(A) Approving the Sale of the Debtors
         Assets Free and Clear of Liens, Claims, Interests And Encumbrances, (B) Authorizing the
         Assumption and Assignment of Executory Contracts and Unexpired Leases and
         (C) Granting Related Relief [Docket No. 14, filed August 9, 2019]

         Auction and Sale Objections Deadline:                  December 10, 2019 at 12:00 p.m. (extended
                                                                to: December 16, 2019 at 4:00 p.m. for the
                                                                Office of the United States Trustee and
                                                                December 17, 2019 at 4:00 p.m. for the
                                                                Certain Royalty and Working Interest
                                                                Owners)

         Adequate Assurance Objection Deadline:                 December 10, 2019 at 12:00 p.m. (extended
                                                                to December 17, 2019 at 4:00 p.m. for (i) the
                                                                Certain Royalty and Working Interest
                                                                Owners and (ii) Alaska Pipeline Company)




1
        The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Fu rie
Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012).
The location of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lig h ts
Blvd. Suite 620, Anchorage, Alaska 99503.
2
        Please note that the hearing will be held before the Honorable Laurie Selber Silverstein in the Un ited St ates
Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware
19801. Any person who wishes to appear telephonically must contact COURTCALL, LLC at 866-582-6878.
      Case 19-11781-LSS        Doc 524     Filed 02/14/20    Page 2 of 8




Objections/Responses:

A.     Notice to Prospective Bidders re: State of Alaska Bonding and Regulatory
       Requirements [Docket No. 112, filed September 11, 2019]

B.     State of Alaska’s Qualified Non Opposition to Cure Amounts [Docket No. 228,
       filed October 23, 2019]

C.     Joint Objection and Reservation of Rights of Certain Royalty and Working Interest
       Owners to Amended Notice of Assumption and Assignment of Executory Contracts
       or Unexpired Leases and Cure Amount [Docket No. 229, filed October 23, 2019]

D.     Response and Reservation of Rights of Alaska Pipeline Company to Second
       Amended Notice of Assumption and Assignment of Executory Contracts or
       Unexpired Leases and Cure Amounts [Docket No. 297, filed November 20, 2019]

E.     Limited Objection of Clear Creek Independent School District to Debtors’ Motion
       for Entry of Orders (I)(A) Approving Bidding Procedures for the Sale of the
       Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Scheduling an
       Auction For, and Hearing to Approve, the Sale of the Debtors’ Assets, (D)
       Approving the Form and Manner of Notice Thereof, (E) Approving Contract
       Assumption and Assignment Procedures and (F) Granting Related Relief and
       (II)(A) Approving the Sale of the Debtors Assets Free and Clear of Liens, Claims,
       Interests And Encumbrances, (B) Authorizing the Assumption and Assignment of
       Executory Contracts and Unexpired Leases and (C) Granting Related Relief
       [Docket No. 363, filed December 5, 2019]

F.     Melody Lenders’ Preliminary Objection to Motion of the Debtors for Entry of
       Order Approving the Sale of Debtors’ Assets Free and Clear of Liens, Claims,
       Interests and Encumbrances, and Related Relief [Docket No. 393, filed December
       10, 2019]

G.     Alaska Pipeline Company’s Reservation of Rights Regarding Adequate Assurance
       of Future Performance by HEX, L.L.C. and Cure Claim [Docket No. 414, filed
       December 17, 2019]

H.     Preliminary Objection and Reservation of Rights of Certain Royalty and Working
       Interest Owners to the Motion Of Debtors For Entry Of Orders (I)(A) Approving
       Bidding Procedures For The Sale Of The Debtors Assets, (B) Approving Stalking
       Horse Bid Protections, (C) Scheduling An Auction For, And Hearing To Approve,
       The Sale Of The Debtors Assets, (D) Approving The Form And Manner Of Notice
       Thereof, (E) Approving Contract Assumption And Assignment Procedures And (F)
       Granting Related Relief And (II)(A) Approving The Sale Of The Debtors Assets
       Free And Clear Of Liens, Claims, Interests And Encumbrances, (B) Authorizing
       The Assumption And Assignment Of Executory Contracts And Unexpired Leases
       And (C) Granting Related Relief [Docket No. 417, filed December 17, 2019]




                                       2
          Case 19-11781-LSS       Doc 524     Filed 02/14/20    Page 3 of 8




 I.       Joinder of Certain Overriding Royalty Interest Owners in Preliminary Sale
          Objections of the RWIO Group and Reservation of Rights [Docket No. 433, filed
          December 20, 2019]

Related Documents:

A.        Order (A) Approving Bidding Procedures for the Sale of the Debtors’ Assets, (B)
          Approving Procedures for Stalking Horse Bid Protections, (C) Scheduling an
          Auction for, and Hearing to Approve, the Sale of the Debtors’ Assets, (D)
          Approving the Form and Manner of Notice Thereof, (E) Approving Contract
          Assumption and Assignment Procedures and (F) Granting Related Relief [Docket
          No. 185, entered September 26, 2019]

B.        Notice of Sale, Bidding Procedures, Auction and Sale Hearing [Docket No. 194,
          filed September 30, 2019]

C.        Notice of Assumption and Assignment of Executory Contracts or Unexpired Leases
          and Cure Amounts [Docket No. 206, filed October 9, 2019]

D.        Amended Notice of Assumption and Assignment of Executory Contracts or
          Unexpired Leases and Cure Amounts [Docket No. 207, filed October 10, 2019]

E.        Notice of Filing of Proposed (i) Form Securities and Asset Purchase Agreements
          and (ii) Sale Order [Docket No. 237, filed October 28, 2019]

F.        Amended Notice of Sale, Bidding Procedures, Auction and Sale Hearing [Docket
          No. 252, filed November 1, 2019]

G.        Second Amended Notice of Assumption and Assignment of Executory Contracts or
          Unexpired Leases and Cure Amount [Docket No. 253, filed November 1, 2019]

H.        Notice of Extended Deadline to Submit Qualified Bids [Docket No. 339, filed
          December 2, 2019]

I.        Notice of Auction Results [Docket No. 377, filed December 6, 2019]

J.        Notice of Adjournment of Sale Hearing [Docket No. 429; filed December 20, 2019]

Status:      This matter will go forward. The parties continue to negotiate and document a
             proposed resolution and anticipate that the matter will go forward on a
             consensual basis.




                                          3
           Case 19-11781-LSS         Doc 524    Filed 02/14/20    Page 4 of 8




2.   Amended Motion of Bruce Webb and The Webb Family Trust (A) Seeking Authority and
     Standing to Pursue Derivative Claims, If Any, (B) Requesting an Extension of the
     Challenge Deadline, and (C) Requesting Conversion of Cases to Chapter 7, or,
     Alternatively, Appointment of Chapter 11 Trustee [Docket No. 283, filed November 18,
     2019]

     Objection/Response Deadline:        December 5, 2019

     Objections/Responses/Replies:

     A.     Debtors’ Omnibus Objection to Motions by Webb and the Certain Royalty and
            Working Interest Owners for Standing and Authority to Prosecute Claims on Behalf
            of the Debtors’ Estates and for Related Relief [Docket No. 365, filed December 5,
            2019]

     B.     Declaration of Scott M. Pinsonnault in Support of Debtors’ Objection to Standing
            Motions [Docket No. 366, filed December 5, 2019]

     C.     Declaration of David W. Elder in Support of Debtors’ Objection to Standing
            Motions [Docket No. 367, filed December 5, 2019]

     D.     Declaration of Thomas P. Walsh in Support of Debtors’ Objection to Standing
            Motions [Docket No. 368, filed December 5, 2019]

     E.     Declaration of Arthur Wayne McBride in Support of Debtors’ Objection to
            Standing Motions [Docket No. 369, filed December 5, 2019]

     F.     Declaration of Jeffrey A. Brodsky in Support of Debtors’ Objection to Standing
            Motions [Docket No. 370, filed December 5, 2019]

     G.     Declaration of William L. Transier in Support of Debtors’ Objection to Standing
            Motions [Docket No. 371, filed December 5, 2019]

     H.     Appendix in Support of Debtors’ Objection to Standing Motions [Docket No. 372,
            filed December 5, 2019]

     I.     ECP’s Omnibus Objection to the Webb Movants’ and the RWIO Movants’
            Motions for Derivative Standing and to Extend the Challenge Deadline, and Joinder
            to the Debtors’ Omnibus Objection and the Melody Lenders' Objection Regarding
            the Same [Docket No. 373, filed December 5, 2019]

     J.     Melody Lenders’ (I) Joinder to ECP’s and the Debtors’ Objections to the Webb and
            RWIO Motions and (II) Objection to the Webb and RWIO Motions [Docket No.
            374, filed December 5, 2019]

     K.     Declaration of Stephen P. Morgan in Support of the Melody Lenders’ Joinder and
            Supplemental Objection [Docket No. 375, filed December 5, 2019]




                                            4
               Case 19-11781-LSS         Doc 524     Filed 02/14/20   Page 5 of 8




     L.        Reply in Support of Amended Motion of Bruce Webb and The Webb Family Trust
               (A) Seeking Authority and Standing to Pursue Derivative Claims, If Any, (B)
               Requesting an Extension of the Challenge Deadline, and (C) Requesting
               Conversion of Cases to Chapter 7, or, Alternatively, Appointment of Chapter 11
               Trustee [Docket No. 391, filed December 9, 2019]

     M.        ECP’s Supplemental       Memorandum in Support of the Objections to Webb
               Movants’ and RWIO        Movants’ Motions for Derivative Standing and to Extend
               the Challenge Period     and Joinder to the Debtors’ Supplemental Memorandum
               [Docket No. 508; filed   February 6, 2020]

     N.        Debtors’ Supplemental Memorandum in Further Support of Omnibus Objection to
               Motions by Webb and the Certain Royalty and Working Interest Owners for
               Standing and Authority to Prosecute Claims on Behalf of the Debtors’ Estates and
               for Related Relief [Docket No. 509; filed February 6, 2020]

     O.        Pre-Argument Brief of Bruce Webb and the Webb Family Trust [Docket No. 510;
               filed February 6, 2020]

     P.        Supplemental Statement in Support of the Motion of Certain Royalty and
               Working Interest Owners for entry of an Order (I) Determining Nature of Certain
               Claims and (II) if Necessary, Granting, Leave, Standing and Authority to
               Prosecute and, if Appropriate, Settle Certain Claims on Behalf of the Debtors’
               Estates [Docket No. 511; filed February 6, 2020]

     Related Documents:

     A.        Order Approving Stipulation [Docket No. 292, filed November 18, 2019]

     B.        Letter to the Honorable Laurie Selber Silverstein from Counsel to the Debtors
               Regarding December 20, 2019 Hearing [Docket No. 413; filed December 17, 2019]

     C.        Order Approving Stipulation of Withdrawal [Docket No. 435; entered December
               23, 2019]

     D.        Letter from Judge Laurie Selber Silverstein [Docket No. 442; filed December 27,
               2019]

     Status:      This matter will go forward. The parties continue to negotiate and document a
                  proposed resolution and anticipate that the matter will go forward on a
                  consensual basis.

3.   Motion of Certain Royalty and Working Interest Holders for Entry of an Order
     (I) Determining Nature of Certain Claims and (II) if Necessary, Granting Leave, Standing
     and Authority to Prosecute and, if Appropriate, Settle Certain Claims on Behalf of the
     Debtors’ Estates [Docket No. 285, filed November 18, 2019]

     Objection/Response Deadline:             December 5, 2019



                                                 5
      Case 19-11781-LSS         Doc 524    Filed 02/14/20    Page 6 of 8




Objections/Responses/Replies:

 A.    Debtors’ Omnibus Objection to Motions by Webb and the Certain Royalty and
       Working Interest Owners for Standing and Authority to Prosecute Claims on Behalf
       of the Debtors’ Estates and for Related Relief [Docket No. 365, filed December 5,
       2019]

B.     Declaration of Scott M. Pinsonnault in Support of Debtors’ Objection to Standing
       Motions [Docket No. 366, filed December 5, 2019]

C.     Declaration of David W. Elder in Support of Debtors’ Objection to Standing
       Motions [Docket No. 367, filed December 5, 2019]

D.     Declaration of Thomas P. Walsh in Support of Debtors’ Objection to Standing
       Motions [Docket No. 368, filed December 5, 2019]

E.     Declaration of Arthur Wayne McBride in Support of Debtors’ Objection to
       Standing Motions [Docket No. 369, filed December 5, 2019]

F.     Declaration of Jeffrey A. Brodsky in Support of Debtors’ Objection to Standing
       Motions [Docket No. 370, filed December 5, 2019]

G.     Declaration of William L. Transier in Support of Debtors’ Objection to Standing
       Motions [Docket No. 371, filed December 5, 2019]

H.     Appendix in Support of Debtors’ Objection to Standing Motions [Docket No. 372,
       filed December 5, 2019]

I.     ECP’s Omnibus Objection to the Webb Movants’ and the RWIO Movants’
       Motions for Derivative Standing and to Extend the Challenge Deadline, and Joinder
       to the Debtors’ Omnibus Objection and the Melody Lenders' Objection Regarding
       the Same [Docket No. 373, filed December 5, 2019]

J.     Melody Lenders’ (I) Joinder to ECP’s and the Debtors’ Objections to the Webb and
       RWIO Motions and (II) Objection to the Webb and RWIO Motions [Docket No.
       374, filed December 5, 2019]

K.     Declaration of Stephen P. Morgan in Support of the Melody Lenders’ Joinder and
       Supplemental Objection [Docket No. 375, filed December 5, 2019]

L.     Reply in Support of Motion of Certain Royalty and Working Interest Holders for
       Entry of an Order (I) Determining Nature of Certain Claims and (II) if Necessary,
       Granting Leave, Standing and Authority to Prosecute and, if Appropriate, Settle
       Certain Claims on Behalf of the Debtors’ Estates [Docket No. 390, filed
       December 9, 2019]

M.     ECP’s Supplemental Memorandum in Support of the Objections to Webb
       Movants’ and RWIO Movants’ Motions for Derivative Standing and to Extend



                                       6
               Case 19-11781-LSS      Doc 524      Filed 02/14/20   Page 7 of 8




               the Challenge Period and Joinder to the Debtors’ Supplemental Memorandum
               [Docket No. 508; filed February 6, 2020]

     N.        Debtors’ Supplemental Memorandum in Further Support of Omnibus Objection to
               Motions by Webb and the Certain Royalty and Working Interest Owners for
               Standing and Authority to Prosecute Claims on Behalf of the Debtors’ Estates and
               for Related Relief [Docket No. 509; filed February 6, 2020]

     O.        Pre-Argument Brief of Bruce Webb and the Webb Family Trust [Docket No. 510;
               filed February 6, 2020]

     P.        Supplemental Statement in Support of the Motion of Certain Royalty and
               Working Interest Owners for entry of an Order (I) Determining Nature of Certain
               Claims and (II) if Necessary, Granting, Leave, Standing and Authority to
               Prosecute and, if Appropriate, Settle Certain Claims on Behalf of the Debtors’
               Estates [Docket No. 511; filed February 6, 2020]

     Related Documents:

     A.        Order Approving Stipulation [Docket No. 292, filed November 18, 2019]

     B.        Letter to the Honorable Laurie Selber Silverstein from Counsel to the Debtors
               Regarding December 20, 2019 Hearing [Docket No. 413; filed December 17, 2019]

     C.        Order Approving Stipulation of Withdrawal [Docket No. 435; entered December
               23, 2019]

     D.        Letter from Judge Laurie Selber Silverstein [Docket No. 442; filed December 27,
               2019]

     Status:      This matter will go forward. The parties continue to negotiate and document a
                  proposed resolution and anticipate that the matter will go forward on a
                  consensual basis.

4.   Joint Motion of Certain Royalty and Working Interest Owners for Relief from the
     Automatic Stay Pursuant to 11 U.S.C. § 362(d) [Docket No. 320, filed November 27, 2019]

     Objection/Response Deadline:           December 5, 2019 at 4:00 p.m. (extended to
                                            December 17, 2019 at 4:00 p.m. for (i) the Debtors
                                            and (ii) ECP)

     Objections/Responses:

     A.        Debtors’ Objection to Joint Motion of Certain Royalty and Working Interest
               Owners for Relief from the Automatic Stay Pursuant to 11 U.S.C. § 362(d) [Docket
               No. 415, filed December 17, 2019]




                                               7
                 Case 19-11781-LSS        Doc 524       Filed 02/14/20   Page 8 of 8




       B.        Joinder of Energy Capital Partners to the Debtors’ Objection to Joint Motion of
                 Certain Royalty and Working Interest Owners for Relief from the Automatic Stay
                 Pursuant to 11 U.S.C. § 362(d) [Docket No. 416, filed December 17, 2019]

       Related Documents:               None.

       Status:        This matter will go forward. The parties continue to negotiate and document a
                      proposed resolution and anticipate that the matter will go forward on a
                      consensual basis.

Dated: February 14, 2020                        WOMBLE BOND DICKINSON (US) LLP
Wilmington, Delaware
                                                 /s/    Ericka F. Johnson
                                                Matthew P. Ward (DE Bar No. 4471)
                                                Ericka F. Johnson (DE Bar No. 5024)
                                                1313 North Market Street, Suite 1200
                                                Wilmington, Delaware 19801
                                                Telephone:     (302) 252-4320
                                                Facsimile:     (302) 252-4330
                                                Email:         matthew.ward@wbd-us.com
                                                               ericka.johnson@wbd-us.com

                                                -and-

                                                McDERMOTT WILL & EMERY LLP
                                                Timothy W. Walsh (admitted pro hac vice)
                                                Riley T. Orloff (admitted pro hac vice)
                                                340 Madison Avenue
                                                New York, New York 10173-1922
                                                Telephone:      (212) 547-5400
                                                Facsimile:      (212) 547-5444
                                                Email:          twwalsh@mwe.com
                                                                rorloff@mwe.com

                                                Counsel to the Debtors and Debtors in Possession




                                                   8
WBD (US) 48635302v3
